department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number release date nov uil dear this responds to your letter dated date requesting exemption from the tax treatment of agency drivers who use agency provided vehicles for commuting under the provisions of sec_61 of the internal_revenue_code the code gross_income includes compensation_for services including fringe_benefits except as otherwise provided by law all ordinary and necessary business_expenses paid_or_incurred during the tax_year are deductible under sec_162 of the code however the costs of commuting between the taxpayer’s residence and the taxpayer’s workplace are generally nondeductible expenses under sec_1_162-2 and sec_1_262-1 of the income_tax regulations although the value of an employer-provided vehicle used for commuting purposes must generally be included in income sec_132 of the code and the regulations thereunder do provide for exclusions in the case of qualified nonpersonal use vehicles sec_1_132-5 of the regulations provides that percent of the value of the use of a qualified nonpersonal vehicle is excluded from gross_income as a working_condition_fringe provided that in the case of a vehicle described in sec_1 5t k paragraph k through of the regulations the use of the vehicle conforms to the requirements of that paragraph sec_274 defines a qualified_nonpersonal_use_vehicle as any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes under this section passenger automobiles such as sedans are not exempt from taxation because their design is such that they can easily be used for personal purposes sec_1_274-5t of the regulations generally provides that a pickup truck or van is not tax exempt unless it has been specially modified with the result that it is not likely to be used more than a de_minimis amount for personal purposes cor-117723-00 rev_rul 1986_2_cb_42 sets forth the service’s position on the application of the qualified_nonpersonal_use_vehicle test to specially modified pickup trucks and vans and applies to all employers including governmental units or any agency_or_instrumentality thereof copy enclosed there is no exemption for state and local_government entities i hope this information will be useful to you if you have further questions concerning this matter please contact me or robyn mathis of my staff at sincerely marie cashman senior technician reviewer employment_tax branch_tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities enclosure
